DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1−19 are allowed.
The following is an examiner’s statement of reasons for allowance: US Patent No. 6,010,096 to Baghdasarian is considered the nearest prior art. Baghdasarian teaches several aspects of the claimed invention, particularly a hinge for panels having a cam 68, connecting rod (cam follower 74), and an elastic piece (spring 78). Figure 5 shows that the elastic piece of Baghdasarian is not disposed on the connecting rod, but rather is mounted separately and only in contact with connecting rod at a single point. Other prior art devices cited herein feature different mechanisms for keeping the cam follower in contact with the surface of the cam, however none of the cited references capture the feature of the elastic piece being disposed on the connecting rod. Furthermore, there does not appear to be any motivation to modify any of these references to achieve the claimed invention, except through impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/2/2022